Citation Nr: 1617399	
Decision Date: 05/02/16    Archive Date: 05/13/16

DOCKET NO.  13-09 761	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, Rhode Island


THE ISSUES

1.  Entitlement to service connection for a skin disorder, to include as due to herbicide exposure.

2.  Entitlement to service connection for a bilateral shoulder disorder.

3.  Entitlement to service connection for residuals of a traumatic brain injury (TBI).  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

N.K., Associate Counsel 


INTRODUCTION

The Veteran served on active duty in the Air Force from November 1964 to June 1969, with service in the Air National Guard from November 1964 to June 1997.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Providence, Rhode Island. 

In February 2016, the Veteran testified at a video conference Board hearing, before the undersigned Veterans Law Judge (VLJ).  A transcript of the hearing is of record.

This appeal was processed using the Veterans Benefits Management System (VBMS) and the Virtual VA electronic claims file.  Virtual VA contains the VA treatment records and the Statement of the Case (SOC) from March 2013.  It also contains other documents that are either duplicative of the evidence in the VBMS electronic claims file or not relevant to the issue on appeal.

The issues of entitlement to service connection for a bilateral shoulder disorder and for residuals of TBI are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The evidence of record does not demonstrate in-service skin symptoms or exposure to herbicides.  

2.  A skin disorder is not attributable to service.
CONCLUSION OF LAW

A skin disorder was not incurred in or aggravated by service and cannot be presumed to have been incurred therein.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116, 1131 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2015). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

Upon receipt of a substantially complete application for benefits, VA must notify the claimant of what information or evidence is needed in order to substantiate the claim and it must assist the claimant by making reasonable efforts to get the evidence needed.  38 U.S.C.A. §§ 5103(a), 5103A; 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  The notice required must be provided to the claimant before the initial unfavorable decision on a claim for VA benefits, and it must (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  38 U.S.C.A. §§ 5103(a); 38 C.F.R. § 3.159(b)(1); Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004). 

Upon receipt of an application for a service connection claim, 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating, or is necessary to substantiate, each of the five elements of the claim, including notice of what is required to establish service connection and that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The RO provided the Veteran with notice in August 2010, prior to the initial decision on the claim.  The letter informed the Veteran of the information and evidence needed to substantiate his claim for service connection and notified him of the division of responsibilities in obtaining such evidence.  The letter also explained how disability ratings and effective dates are determined.  Therefore, the duty to notify has been met.

In addition, the duty to assist the Veteran has also been satisfied in this case. The Veteran's service treatment records (STRs) are in the claims file and were reviewed by both the RO and the Board in connection with his claim.  The Veteran and his representative have not identified any additional available, outstanding records pertinent to this claim.  At the 2016 Board hearing, the Veteran testified that he did not seek any post-service medical treatment for his skin condition.

The Veteran was not provided with an examination in this case.  VA's duty to assist includes providing a medical examination when is necessary to make a decision on a claim.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2015).  The RO did not provide the Veteran with an examination.  Such development is necessary if the information and evidence of record does not contain sufficient competent medical evidence to decide the claim, but (1) contains competent evidence of diagnosed disability or symptoms of disability, (2) establishes that the veteran suffered an event, injury or disease in service, or has a presumptive disease during the pertinent presumptive period, and (3) indicates that the claimed disability may be associated with the in-service event, injury, or disease, or with another service-connected disability.  38 C.F.R. § 3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 79, 83-86 (2006) (noting that the third element establishes a low threshold and requires only that the evidence "indicates" that there "may" be a nexus between the current disability or symptoms and active service, including equivocal or non-specific medical evidence or credible lay evidence of continuity of symptomatology).  There is not, however, a duty to provide an examination in every case.  Waters v. Shinseki, 601 F.3d 1274 (Fed. Cir. 2010).  A conclusory lay statement is insufficient to trigger VA's duty to provide an examination with an opinion.  See Waters, 601 F.3d 1274. 

Here, the Board finds that the evidence does not establish an in-service event, injury or disease.  In his 2010 claim, the Veteran alleged his skin symptoms are due to Agent Orange exposure.  Likewise, at the 2016 Board hearing, the Veteran expressly denied any skin symptoms during service and reported that the symptoms began in 1971 or 1972, a few years after active duty discharge.  As further delineated below, the Veteran denies stepping foot on land in Vietnam or being in qualifying waters, there is no exposure to Agent Orange.  In the Veteran's April 2013, he asserted that his symptoms began during service.  Again as further delineated below, the Board finds that these statements are not credible as they conflict with other statements of record.  Accordingly, as the evidence does not establish in-service event or symptoms, an examination need not be provided.  

Additionally, the Veteran testified at a February 2016 Board hearing.  A Veterans Law Judge who conducts a hearing must fulfill two duties under 38 C.F.R. 
§ 3.103(c)(2) (2015).  Bryant v. Shinseki, 23 Vet. App. 488 (2010).  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, during the February 2016 Board hearing, the Veteran was assisted at the hearing by an accredited representative.  The representative and the Veterans Law Judge asked questions to ascertain the presence of skin symptoms, both during and after service.  No pertinent evidence that might have been overlooked and that might substantiate the claim was identified by the appellant or the representative.  The hearing focused on the elements necessary to substantiate the claim, and the Veteran, through his testimony, demonstrated that he had actual knowledge of the elements necessary to substantiate his claim.  Therefore, the Board finds that, consistent with Bryant, the Veterans Law Judge complied with the duties set forth in 38 C.F.R. § 3.103(c)(2).  

For these reasons, the Board concludes that VA has fulfilled the duty to assist the Veteran in this case.  Hence, there is no error or issue that precludes the Board from addressing the merits of this appeal.


Service Connection for a Skin Condition, to Include as Due to Herbicide Exposure


Generally, direct service connection may be established for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a), (d).  In order to establish service connection, the following must be shown:  (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  In addition, chronic conditions may be presumed to have been incurred during service if it first became manifest to a compensable degree within one year of separation from active duty.  38 U.S.C.A. §§ 1101 , 1110, 1112; 38 C.F.R. §§ 3.307, 3.309; Walker v. Shinseki, 708 F.3d 1331, 1337-38 (Fed. Cir. 2013). 

If, however, a veteran was exposed to Agent Orange during active service, presumptive service connection is warranted for certain specified diseases, including certain skin disorders.  38 C.F.R. §§ 3.307(a)(b), 3.309(e).  A veteran is presumed exposed to Agent Orange if he or she had active military, naval, or air service, in the Republic of Vietnam from January 9, 1962 through May 7, 1975, "unless there is affirmative evidence to establish that the veteran was not exposed to any such agent during that service."  38 U.S.C.A. § 1116(f); 38 C.F.R. 
§ 3.307(a)(6)(iii).  Service in the Republic of Vietnam is "service in the waters offshore and service in other locations if the conditions of service involved duty or visitation in the Republic of Vietnam.:  38 C.F.R. § 3.307(a)(6)(iii).  VA has interpreted this regulation to require "the servicemember's presence at some point on the landmass or the inland waters of Vietnam" for entitlement to a presumption of exposure to Agent Orange.  Haas v. Peake, 525 F.3d 1168, 1197 (Fed. Cir. 2008), cert. denied, 129 S.Ct. 1002 (2009).  Service on a U.S. Navy vessel may qualify as duty or visitation in Vietnam, as long as the veteran set foot on land.  Haas, 525 F.3d at 1195, 1197.  VA has also recognized that the presumption of Agent Orange exposure also applies for Navy veterans who served on vessels that were originally designated as offshore, or "blue water," vessels, but nevertheless were in inland waterways.  See Gray v. McDonald, 27 Vet. App. 313 (2015); VA Adjudication Procedures Manual, Part IV, Subpart ii, Chapter 1. Section H.2. 

The Veteran contends that during service while flying over Vietnam as a combat pilot, he was exposed to herbicides and later developed a recurrent skin disorder which has thus far been undiagnosed.  

The Veteran's service treatment records are absent complaints of, or treatment for, any skin disorder or skin symptoms.  The active duty discharge examination noted a normal clinical evaluation of the skin.  In the corresponding report of medical history, the Veteran denied skin disease.  Moreover, records from his period of service in the Air National Guard do not document any skin disorder.  Ina June 1972 report of medical history, the Veteran denied skin diseases.  October 1972 and November 1977 reports of medical examination note a normal clinical evaluation of the skin.  In a November 1977 report of medical history, the Veteran expressly denied skin diseases.  A July 1981 report of medical examination noted a normal clinical evaluation of the skin.  In a corresponding report of medical history, the Veteran expressly denied skin diseases.  In September 1990 and September 1995 reports of medical examination, the clinical evaluation of the skin was normal.  In corresponding reports of medical history, the Veteran expressly denied skin diseases.  

The earliest record of skin complaints is dated in August 2010 at the Veteran's claim for service connection.  In a February 2012 VA treatment record where the Veteran was seen for management of chronic conditions and examination, he denied rashes, urticarial, open areas, changes in color, and frequent bruising or bleeding.  Examination showed the skin was warm, dry, with good turgor.  No lesions or masses were noted.  In February 2016 at his Board hearing, the Veteran reported continuous symptoms of a skin disability, including his skin "falling off" and erupting in red lesions.  He stated that he had never sought medical treatment post-service.  

The Veteran's DD-214 establishes his being in the Air Force during the Vietnam era.  But he does not contend, and the evidence does not show, that he stepped foot on the land mass of Vietnam or was in qualifying waters.  Rather, the Veteran asserts that he served "over Vietnam" as a pilot.  See February 2016 Hearing Transcript, p.3.  The Board notes that the Veteran's DD Form 214 reflects that he received the Vietnam Service Medal which is commendable, but these medals are not indicative of actual service on the landmass of Vietnam or inland waterways.  See Haas, 525 F.3d 1168.  No evidence showed the Veteran had visitation in Vietnam.  Accordingly, the Veteran is not presumed to have been exposed to Agent Orange and service connection is not warranted on this presumptive basis.  See 38 C.F.R. §§ 3.307(a) (6) (iii), 3.309(e). 

The Board also finds that service connection for a skin condition is not otherwise warranted.  Here, as noted above, there is no in-service incurrence or event, disease or injury.  See 38 C.F.R. § 3.303(a), (d); Shedden, 381 F.3d at 1167.  The Veteran has provided competent statements in his 2013 substantive appeal that he had skin symptoms during service.  See Layno v. Brown, 6 Vet. App. 465, 469-70 (1994) (holding that a lay witness is competent to testify to that which the witness has actually observed and is within the realm of his personal knowledge).  The Board, however, finds these statements not credible as they conflict with statements in his original 2010 claim for compensation and at this 2016 Board hearing, where he denied any symptoms during service.  See Caluza v. Brown, 7 Vet. App. 498, 511 (1995) (noting that the credibility of a witness may be impeached by a showing of interest, bias, inconsistent statements, consistency with other evidence), aff'd, 78 F.3d 604 (Fed. Cir. 1996).  Furthermore, the Veteran's STRs conflict with his statements.  His discharge examination showed normal skin and the Veteran denied skin diseases.  Furthermore, in subsequent examinations and reports of medical history from his time in the Air National Guard, the Veteran denied skin diseases and examinations were normal, further indicating that the statements regarding symptoms during service are not credible.  See Caluza, 7 Vet. App. at 511.  Thus, the first element of direct service connection is not met.  See 38 C.F.R. § 3.303(a), (d); Shedden, 381 F.3d at 1167.  

If any element of service connection is not met, the claim fails.  Even assuming there is a current disability, however, the evidence of record does not support a relationship to service.  See 38 C.F.R. § 3.303(a), (d); Shedden, 381 F.3d at 1167.  The Veteran again has provided competent testimony that he has had recurrent skin symptoms since service discharge.  The Board finds these assertions also not credible, as the other evidence of record conflicts.  For example, in multiple reports of medical history, including in June 1972, November 1977, July 1981, September 1990, and September 1995, the Veteran expressly denied any skin diseases.  Additionally, reports of medical examination from October 1972, November 1977, July 1981, September 1990, and September 1995, the clinical evaluation of the skin was normal.  At no point did the Veteran report any skin symptoms, nor were any noted.  The Board finds that his assertions of recurrent skin symptoms to be not credible.  See Layno, 6 Vet. App. at 469-70 (1994); Caluza, 7 Vet. App. at 511.  There is no other evidence of record demonstrating a relationship between current skin symptoms and service.  

In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine. However, as the preponderance of the evidence is against the claim, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).


ORDER

Service connection for a skin disorder, to include as due to herbicide exposure, is denied.


REMAND

With regard to the Veteran's claim of service connection for bilateral shoulder disorder, remand is required to obtain VA treatment records and obtain VA examinations and etiological opinions.  VA has a duty to assist claimants to obtain evidence needed to substantiate a claim, including making as many requests are necessary to obtain relevant records from a Federal department or agency, including but not limited to, VA medical records.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159(c)(2) (2015).  At the February 2016 Board hearing, the Veteran testified that he has received VA treatment, specifically corticosteroid shots for his bilateral shoulder disability, periodically over the last two or three years.  No VA records after 2012 are associated with the claims file.  These must be obtained.  

Further, the RO did not provide the Veteran with an examination.  Such development is necessary if the information and evidence of record does not contain sufficient competent medical evidence to decide the claim, but 1) contains competent evidence of diagnosed disability or symptoms of disability, (2) establishes that the veteran suffered an event, injury or disease in service, or has a presumptive disease during the pertinent presumptive period, and (3) indicates that the claimed disability may be associated with the in-service event, injury, or disease, or with another service-connected disability.  38 C.F.R. § 3.159(c)(4) (2015).  Here, the Veteran provided lay testimony of pain in his shoulders since service and his STRs note an in-service motor vehicle accident in Guam.  As the Veteran has not been afforded a VA examination, remand is necessary to obtain an opinion regarding the etiology of his bilateral shoulder disorder prior to adjudicating this claim.

With regard to the Veteran's claim of service connection for residuals of TBI, the Board again finds that remand is required to obtain a VA examination and etiological opinion.  At his February 2016 Board hearing, the Veteran and his wife reported experiencing symptoms such as nightmares, temper and memory loss since an in-service motor vehicle accident.  Furthermore, the incident he claims was the cause of his TBI, the motor vehicle accident in Guam, is recorded in his STRs.  As the Veteran has not been afforded a VA examination with regard to his TBI, remand is necessary to obtain an opinion regarding the etiology of his TBI prior to adjudicating this claim.

Accordingly, the case is REMANDED for the following action:

1.  Contact the appropriate VA Medical Center and obtain and associate with the claims file all relevant records of treatment.  If any requested records are not available, or the search for any such records otherwise yields negative results, that fact must clearly be documented in the claims file.  Efforts to obtain these records must continue until it is determined that they do not exist or that further attempts to obtain them would be futile.  The non-existence or unavailability of such records must be verified and this should be documented for the record.  Required notice must be provided to the Veteran and his representative.

2.  Contact the Veteran and afford him the opportunity to identify by name, address and dates of treatment or examination any relevant medical records.  Subsequently, and after securing the proper authorizations where necessary, make arrangements to obtain all the records of treatment or examination from all the sources listed by the Veteran which are not already on file.  All information obtained must be made part of the file.  All attempts to secure this evidence must be documented in the claims file, and if, after making reasonable efforts to obtain named records, they are not able to be secured, provide the required notice and opportunity to respond to the Veteran and his representative.

3.  After any additional records are associated with the claims file, obtain a VA examination to determine the etiology of the Veteran's bilateral shoulder disorder.  The entire claims file should be made available to and be reviewed by the examiner, and it should be confirmed that such records were available for review.  Any indicated tests and studies must be accomplished and all clinical findings must be reported in detail and correlated to a specific diagnosis.  The examiner must elicit a full history from the Veteran regarding his shoulder symptoms. An explanation for all opinions expressed must be provided.

The Veteran is competent to attest to factual matters of which he had first-hand knowledge.  If there is a medical basis to support or doubt the history provided by the Veteran, the examiner should provide a fully reasoned explanation.

The examiner must provide an opinion regarding whether it is at least as likely as not (a 50 percent probability or more) that any diagnosed shoulder disorder had its onset in service, or is otherwise related to the Veteran's military service.  The examiner must address the in-service motor vehicle accident in 1967 and the Veteran's history as provided to the examiner.

4.  After any additional records are associated with the claims file, schedule the Veteran for a VA examination to determine any diagnosis and etiology of his claimed residuals of TBI.  The entire claims file should be made available to and be reviewed by the examiner, and it should be confirmed that such records were available for review.  Any indicated tests and studies must be accomplished.  All clinical findings must be reported in detail and correlated to a specific diagnosis.  The examiner must elicit from the Veteran a full history of his claimed symptoms.  An explanation for all opinions expressed must be provided.

The Veteran is competent to attest to factual matters of which he had first-hand knowledge.  If there is a medical basis to support or doubt the history provided by the Veteran, the examiner should provide a fully reasoned explanation.

First, the examiner must provide an opinion, in light of the examination findings and the service and post-service medical evidence of record, whether the Veteran has any diagnosis of TBI or TBI residual.
      
Second, if there is a diagnosis of TBI or TBI residuals, provide an opinion regarding whether it is at least as likely as not (50 percent or greater probability) caused by or related to his service, specifically addressing the 1967 in-service motor vehicle accident.

5.  Notify the Veteran that it is his responsibility to report for any scheduled examination and to cooperate in the development of the claims, and that the consequences for failure to report for a VA examination without good cause may include denial of the claims.  38 C.F.R. §§ 3.158, 3.655 (2015).  In the event that the Veteran does not report for any scheduled examination, documentation must be obtained which shows that notice scheduling the examination was sent to the last known address.  It must also be indicated whether any notice that was sent was returned as undeliverable.

6.  Review each examination report to ensure that it is in complete compliance with the directives of this remand.  If a report is deficient in any manner, the AOJ must implement corrective procedures.  Stegall v. West, 11 Vet. App. 268, 271 (1998). 

7.  After completing the above action, and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the claims must be readjudicated.  If the claims remain denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
K. MILLIKAN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


